DETAILED ACTION

Status of Claims

The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in reply to a response filed 24 November 2021, on an application filed 6/30/29019, which is a continuation of an application that claims domestic priority to a provisional application filed 28 September 2012.
Claims 1-3, 6, 7, 9-11, 15-17 and 19 have been amended.  
Claims 21-28 have been added.
Claims 1-3, 6, 7, 9-11, 15-17, 19 and 21-28 are currently pending and have been examined.


Double Patenting

Claims 1-3, 6, 7, 9-11, 15-17, 19 and 21-28 are rejected on grounds of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent 10,403,403 B2.



Response to Amendments

The rejection of claims 1-3, 6, 7, 9-11, 15-17, 19 under 35 USC 101 have been withdrawn in light of the amendments to the claims.
The rejection of claims 1-3, 6, 7, 9-11, 15-17, 19 and 21-28 under 35 USC 112 have been upheld. Please see below for further details.
All rejections of claims 4, 5, 8, 12-14, 18 and 20 have been withdrawn in light of the cancellation of these claims.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6, 7, 9-11, 15-17, 19 and 21-28 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claims 1, 2, 7, 9, 10, 15-17 and 21 recite the steps of determining a first potential condition of the patient based on the probabilistic analysis, the re-performing the probabilistic analysis to identify a second potential condition and the determination of probabilities. The patent application does not provide an adequate formula or algorithm explaining how the invention determines a first potential condition of the patient based on the probabilistic analysis, re-performs the probabilistic analysis to identify a second potential condition and the determination of probabilities. For example, the specification, in paragraph [0026] states that a potential condition of the patient is determined based on an analysis of patient records. The specification does not, however, disclose an adequate formula or algorithm for determining a first potential condition of the patient based on the probabilistic analysis, the re-performing the probabilistic analysis to identify a second potential condition and the determination of probabilities.  Therefore, one skilled in the art, upon reading the specification, would not conclude that the inventor had possession of the claimed inventions on the day the application was filed.

Claims 6, 9, 10, 15 and 16 have similar issues with regard to application of the machine learning models, and are rejected for similar reasons due to the fact that one skilled in the art, upon reading the specification, would not conclude that the inventor had possession of the claimed inventions on the day the application was filed.
 
Claims 9, 15 and 24 have similar issues with regard to determining relationships between electronic document sections and medical terms, and are rejected for similar reasons due to the fact that one skilled in the art, upon reading the specification, would not conclude that the inventor had possession of the claimed inventions on the day the application was filed.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a)  A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-3, 7, 21 and 22 are rejected under 35 U.S.C. 103 as being obvious over Mishelevich et al. (U.S. PG-Pub 2005/0065813 A1), hereinafter Mishelevich, in view of O’Rourke (U.S. PG-Pub 2004/0153965 A1), hereinafter O’Rourke.

As per claim 1, Mishelevich discloses a computerized method carried out by at least one server having at least one processor for adaptive medical data collection (Mishelevich, Figs. 7A-7B.), the method comprising: 
receiving an input of a first set of information into an Electronic Medical Record (EMR) of a patient (Medical History Database #48 stores all patient records, see paragraph 40; including all information generated by system of Mishelevich, see Fig. 2.); 
in response to receiving the input, determining, with the at least one processor, a first potential condition for the patient based on information in the EMR of the patient (Pursuant to input of patient data into EMR, system identifies a first potential condition of patient, see Fig. 7A #220 and paragraph 116.); 
identifying, with the at least one processor, a second set of information related the patient, the second set of information indicated as relevant to the first potential condition (Mishelevich at paragraph 117 identifies information that would be relevant to potential condition: “The DxNA module 54 generates a list of the data that is required to validate or invalidate a diagnosis, and then sends that information back to the IDD module 52.”;
generating, with the at least one processor, a first request for the second set of information identified (Paragraph 117: “The DxNA module 54 generates a list of the data that is required to validate or invalidate a diagnosis, and then sends that information back to the IDD module 52.”); 
based on the first request, identifying an established collection of information associated with the first potential condition of the patient (System identifies questions that would provide needed collection of information, see paragraph 117.); and
providing ... fields for the established collection of information associated with the first potential condition (System presents fields for collection of information associated with first possible diagnoses, see paragraphs 55-56 and 60-61.).

Mishelevich fails to explicitly disclose: 
wherein the second set of information is in an EMR of the patient;
populating a preformatted electronic medical form with received information and automatically adapting the preformatted electronic medical form in response to receiving the additional information.  

O’Rourke teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide:
wherein the second set of information is in an EMR of the patient (O’Rourke discloses accessing information in a patient EMR, see paragraph 18.);
populating a preformatted electronic medical form with received information and automatically adapting the preformatted electronic medical form in response to receiving the additional information (O’Rourke, Fig. 9 and Abstract disclose populating and adapting a preformatted electronic medical form with received information.);
in order to provide communications regarding “a newer version form derived from the repository to the portable processing device in response to detection of availability of the newer version” (O’Rourke, paragraph 8.).

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the online medical evaluation system of Mishelevich to include accessing information from an EMR and populating a preformatted electronic medical form with received information and automatically adapting the preformatted electronic medical form in response to receiving the additional information, as taught by O’Rourke, in order to provide an online medical evaluation system operative to provide communications regarding “a newer version form derived from the repository to the portable processing device in response to detection of availability of the newer version” (O’Rourke, paragraph 8.). Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


As per claims 2, 3, 7, 21 and 22, Mishelevich/O’Rourke disclose claim 1, discussed above. Mishelevich/O’Rourke further disclose:
2. 	determining a second potential condition for the patient in response to receiving the additional information via the preformatted electronic medical form (Mishelevich, Fig. 7B #238-240, additional possible diagnoses determined based on data received. Fung discloses the populating of a preformatted electronic medical form with received information, see abstract and Fig. 9.);
identifying a third set of information relevant to the second potential condition of the patient based on a search of a term associated with the second potential condition within the EMR of the patient (Mishelevich is operative to work with ith possible conditions, see Fig. 7A #s 224-234.); and 
populating one of the fields of the preformatted electronic medical form based on the third set of information identified (Mishelevich, Fig. 7A #s 224-234.); 
3. 	wherein the information in the EMR of the patient comprises ontologies of arbitrary contexts, clinical data records, practice data records, and clinical guidelines associated with the patient (Mishelevich discloses EMRs of the patient, which are well known to contain ontologies, clinical data records, see Medical History Database #48 and paragraph 40. Mishelevich also discloses clinical guidelines associated with the patient, see treatment module #56 at paragraphs 104, 105 and 110.);
7. 	wherein determining the first potential condition for the patient comprises determining characteristics identified within the EMR of the patient that are associated with the first potential condition (Mishelevich, Figs. 7A-7B.);
21.	indicating that the patient has a higher probability of having the first potential condition than the second potential condition (Differential diagnosis report includes a suggested differential diagnosis list #274 maybe ordered based on likelihood of diagnosis, see paragraph 125.); and
22.	automatically populating one of the fields of the preformatted electronic medical form by mining the information in the EMR of the patient associated with the established collection of information associated with the first potential condition of the patient (System automatically gathers pertinent medical information from EMR of patient, which includes patient answers to questions, see paragraphs 102-103. Fung discloses the populating of a preformatted electronic medical form with received information, see abstract and Fig. 9.).


Claim 6 is rejected under 35 U.S.C. 103 as being obvious over Mishelevich/O’Rourke, further in view of Fung et al. (U.S. PG-Pub 2011/0202486 A1), hereinafter Fung.

As per claim 6, Mishelevich/O’Rourke disclose claim 1, discussed above. Mishelevich/O’Rourke further disclose wherein determining the first potential condition comprises analyzing the information in the EMR of the patient (Mishelevich, Figs. 7A-7B.).

Mishelevich/O’Rourke fail to explicitly disclose using a Bayesian Network model that was trained using a Markov Chain Monte Carlo (MCMC) method.

Fung teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide using a Bayesian Network model that was trained using a Markov Chain Monte Carlo (MCMC) method, in order to provide “automated or semi-automated techniques to combine patient information from a variety of sources so as to accurately predict the development of a cardiovascular condition such as hypertension or myocardial infarction, and health complications associated with these conditions” (Fung, paragraph 8.).

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the online medical evaluation system of Mishelevich/O’Rourke to include using a Bayesian Network model that was trained using a Markov Chain Monte Carlo (MCMC) method, as taught by Fung, in order to provide an online medical evaluation system operative to provide in order to provide “automated or semi-automated techniques to combine patient information from a variety of sources so as to accurately predict the development of a cardiovascular condition such as hypertension or myocardial infarction, and health complications associated with these conditions” (Fung, paragraph 8.). Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


Claims 9-11, 15-17, 19, 23 and 24-27 are rejected under 35 U.S.C. 103 as being obvious over Mishelevich/O’Rourke, further in view of Gao et al. (U.S. PG-Pub 2013/0103493 A1), hereinafter Gao.

As per claims 9-11, 15, 23 and 24, the majority of the limitations presented in claims 9-11, 15, 23 and 24, are substantially contained within the limitations presented in claims 1-3 and 22. Accordingly, claims 9, 10 and 15 are rejected over Mishelevich/O’Rourke, for at least the same reasons and motivations as that shown above in the rejection of claim 1. 

Claims 9, 15 and 23 also contain the following limitations not present in claim 1 that are disclosed by Mishelevich/O’Rourke:
9. 	A system for adaptive medical data collection, the system comprising: one or more processors; and one or more computer storage memory having computer-executable instructions stored thereon (Mishelevich, Figs. 1 and 7A-7B.), 
15.  	A non-transitory computer readable storage medium having stored therein data representing instructions executable by a programmed processor for adaptive medical data collection (Mishelevich, Figs. 1 and 7A-7B.),
9,15.	information within the EMR of the patient, ... and document elements associated with the first potential condition (Mishelevich, Figs. 7A-7B.); and
23.	wherein the established collection of information associated with the first potential condition is identified based on relationships between previously stored electronic diagnosis indicators and medical terms (Mishelevich, Figs. 7A-7B.).

Claims 9, 15 and 23 also contain the following limitations not present in claim 1 and not disclosed by Mishelevich/O’Rourke: 
9.15.	applying a probabilistic network model ... wherein the probabilistic network model indicates links between terms and document elements; and
23.	relationships between electronic document sections and medical terms.

Gao teaches that it was old and well known in the art of data communications at the time of the invention/filing to provide applying a probabilistic network model ... wherein the probabilistic network model indicates links between terms and document elements and relationships between electronic document sections and medical terms (Gao discloses use of a probabilistic network model to associate probabilities between terms and document elements, see Fig. 2 and paragraphs 30-33.) in order to provide increased functionality when processing electronic documents.

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the online medical evaluation system of Mishelevich/O’Rourke to include applying a probabilistic network model ... wherein the probabilistic network model indicates links between terms and document elements and relationships between electronic document sections and medical terms, as taught by Gao, in order to provide an online medical evaluation system operative to in order to provide increased functionality when processing electronic documents. Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


As per claims 16, 17, 19 and 25-27, Mishelevich/O’Rourke disclose claim 1 and Mishelevich/O’Rourke/Gao disclose claims 9 and 15, discussed above. Mishelevich/O’Rourke/Gao further disclose:
16. 	determining a second potential condition for the patient based on applying the probabilistic network model to the information within the EMR of the patient (Mishelevich, Fig. 7B #238-240, additional possible diagnoses determined based on data received. Fung discloses the populating of a preformatted electronic medical form with received information, see abstract and Fig. 9.);
identifying a third set of information relevant to [[a]]the second potential condition of the patient; and generating[[,]] a second request for a second preformatted electronic medical form for the third set of information (Mishelevich is operative to work with ith possible conditions, see Fig. 7A #s 224-234. Fung discloses the populating of a preformatted electronic medical form with received information, see abstract and Fig. 9.);
17. 	identifying a fourth set of information regarding the second potential condition of the patient based on the third set of information (Mishelevich, Fig. 7B #238-240, additional possible diagnoses determined based on data received. Fung discloses the populating of a preformatted electronic medical form with received information, see abstract and Fig. 9.); 
updating the second preformatted electronic medical form based on the fourth set of information (Mishelevich, Figs. 7A-7B; Fung, Fig. 9.); and 
providing the updated second preformatted electronic medical form (Mishelevich, Figs. 7A-7B; Fung, Fig. 9.);  
19. 	wherein the additional input is received (Fung discloses the populating of a preformatted electronic medical form with received information, see abstract and Fig. 9, and submitting that for information services.);
25.	based on receiving a second request, identify a second established collection of information associated with the second potential condition of the patient (Mishelevich is operative to work with ith possible conditions, see Fig. 7A #s 224-234.); and 
provide a second preformatted electronic medical form having fields for the second established collection of information associated with the second potential condition (Mishelevich is operative to work with ith possible conditions, see Fig. 7A #s 224-234. Fung discloses the populating of a preformatted electronic medical form with received information, see abstract and Fig. 9.);
26.	automatically populate the second preformatted electronic medical form by mining the information in the EMR of the patient associated with the second established collection of information (System automatically gathers pertinent medical information from EMR of patient, which includes patient answers to questions, see paragraphs 102-103. Fung discloses the populating of a preformatted electronic medical form with received information, see abstract and Fig. 9.); and
27.	automatically populate remaining portions of the preformatted electronic medical form by mining the information in the EMR of the patient associated with the established collection of information (System automatically gathers pertinent medical information from EMR of patient, which includes patient answers to questions, see paragraphs 102-103. Fung discloses the populating of a preformatted electronic medical form with received information, see abstract and Fig. 9.).


Claim 28 is rejected under 35 U.S.C. 103 as being obvious over Mishelevich/O’Rourke/Gao, further in view of Macrae et al. (U.S. Patent 5,786,816 A), hereinafter Macrae.

As per claim 28, Mishelevich/O’Rourke/Gao disclose claim 15, discussed above. Mishelevich/O’Rourke/Gao further disclose the preformatted electronic medical form for the first potential condition is provided .... based on information from previous patient EMRs (Mishelevich, Figs. 7A-7B; O’Rourke discloses generation of a preformatted electronic medical form ... from previous patient EMRs at Fig. 9.).

Mishelevich/O’Rourke/Gao fail to explicitly disclose a document format provided by merging at least a first section of a first template with at least a second section of a second template, wherein the templates were constructed based on information from previous patient EMRs.

Macrae teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide a document format provided by merging at least a first section of a first template with at least a second section of a second template, wherein the templates were constructed based on information from previous patient EMRs (Macrae, Figs. 44-48 and corresponding text.) in order to provide additional processes of generating medical-related forms.

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the online medical evaluation system of Mishelevich/O’Rourke/Gao to include merging at least a first section of a first template with at least a second section of a second template, wherein the templates were constructed based on information from previous patient EMRs, as taught by Macrae, in order to provide additional processes of generating medical-related forms.


Response to Arguments

Applicant’s arguments filed 24 November 2021	 concerning the rejection of all claims under 35 U.S.C. 112 and 103 have been fully considered but they are not persuasive.


With regard to the rejection of the claims under 35 USC 112, Applicant argues on pages that the amended material overcomes the previously issued rejections. 

The Office respectfully disagrees. Please see the new 35 USC 112 rejections above which indicates that one skilled in the art, upon reading the specification, would not conclude that the inventor had possession of the claimed inventions on the day the application was filed.


With regard to the rejection of the claims under 35 USC 103, Applicant argues on pages 17-18 that Mishelevich and O’Rourke fail to disclose all of the limitations of the amended claims.

The Office respectfully disagrees. Please see the new prior art rejection above which indicates how the references disclose the claims as amended.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Here the combination of the cited references disclose the contested limitation.

The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Here the combination of the cited references disclose the contested limitation.

Merely repeating the claim language, and the teachings relied upon by the Office in the rejection are not tantamount to a responsive argument. Such a response to the Office’s findings is insufficient to persuade us of Examiner error, as mere attorney arguments and conclusory statements that are unsupported by factual evidence are entitled to little probative value. In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997); see also In re De Blauwe, 736 F.2d 699, 705 (Fed. Cir. 1984); Ex parte Belinne, No. 2009-004693, slip op. at 7-8 (BPAI Aug. 10, 2009) (informative); see also In re Lovin, 652 F.3d 1349, 1357 (Fed. Cir. 2011) (“[W]e hold that the Board reasonably interpreted Rule 41.37 to require more substantive arguments in an appeal brief than a mere recitation of the claim elements and a naked assertion that the corresponding elements were not found in the prior art.”); cf. In re Baxter Travenol Labs., 952 F.2d 388, 391 (Fed. Cir. 1991) (“It is not the function of this court to examine the claims in greater detail than argued by an appellant, looking for [patentable] distinctions over the prior art.”). Our rules require that an Appeal Brief include “arguments” that “shall explain why the examiner erred.” 37 C.F.R. § 41.37(c)(l)(iv). “[M]ere statements of disagreement... do not amount to a developed argument.” SmithKline Beecham Corp. v. Apotex Corp., 439 F.3d 1312, 1320 (Fed. Cir. 2006).


To the extent that arguments concerning the rejection of claims are repeated in response to the rejection of other claims, the Office accordingly incorporates the responses to arguments detailed above.

The remainder of Applicant's arguments have been fully considered but are moot because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

In conclusion, all of the limitations which Applicant disputes as missing in the applied references, including the features newly added by amendment, have been fully addressed by the Office as either being fully disclosed or obvious in view of the collective teachings of Mishelevich, O’Rourke, Gao, Fung and Macrae, based on the logic and sound scientific reasoning of one ordinarily skilled in the art at the time of the invention, as detailed in the remarks and explanations given in the preceding sections of the present Office Action and in the prior Office Action (24 August 2021), and incorporated herein.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Mark Holcomb, whose telephone number is 571.270.1382.  The Examiner can normally be reached on Monday-Friday (8-5).  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Victoria Augustine, can be reached at 313.466.4858.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).


/MARK HOLCOMB/
Primary Examiner, Art Unit 3686
18 May 2022